Exhibit 16.1 MICHAEL T. STUDER CPA P.C. 18 East Sunrise Highway, Suite 311 Freeport, NY11520 Phone: (516) 378-1000 Fax: (516) 546-6220 March Office of the Chief Accountant Securities and Exchange Commission 100 F Street, N. E. Washington D.C. 20549 Re: Wolf Resources, Inc. Gentlemen: I have read Wolf Resources, Inc.'s statements included under Item 4.01 of the accompanying Form 8-K and I agree with such statements as they relate to my firm. I hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Very truly yours, /s/ Michael T. Studer Michael T. Studer President
